   Case 9:18-cv-80176-BB Document 510-16 Entered on FLSD Docket 05/18/2020 Page 1 of 4


Gabriela A. Romero

From:                              Zaharah Markoe <zmarkoe@riveromestre.com>
Sent:                              Wednesday, April 29, 2020 7:44 PM
To:                                'Joseph Delich'
Cc:                                Velvel Freedman; Zalman Kass; Amanda McGovern; Andrew S. Brenner; Kyle Roche;
                                   Andres Rivero
Subject:                           RE: Prod. Delivery Notice


Joe,

The MYOB materials are directly from the MYOB cloud/internet environment and not from any device that was
collected. They were provided by the client after he regained access to the online account to counsel in zip files who
sent those files to AlixPartners.

Best,

Zaharah Markoe

RIVERO MESTRE LLP
2525 Ponce de Leon Blvd. Suite 1000
Miami, Florida 33134
(P) 305-445-2500 | (F) 305-445-2505
zmarkoe@riveromestre.com | www.riveromestre.com

This message may contain confidential and privileged information. If it has
been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.



From: Joseph Delich <jdelich@rcfllp.com>
Sent: Tuesday, April 28, 2020 3:55 PM
To: Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Velvel Freedman <vel@rcfllp.com>; Zalman Kass <zkass@riveromestre.com>; Amanda McGovern
<amcgovern@riveromestre.com>; Andrew S. Brenner <abrenner@bsfllp.com>; Kyle Roche <kyle@rcfllp.com>; Andres
Rivero <arivero@riveromestre.com>
Subject: Re: Prod. Delivery Notice

Zaharah - Thank you. Were these documents collected from a device included in your ESI disclosure? If so, which one?

Or does your reference to MYOB being a cloud service mean they were retrieved from the cloud environment directly? If
so, who was responsible for that collection and when did it occur?

Joseph M. Delich
Partner
Roche Cyrulnik Freedman LLP
99 Park Avenue 19th Floor
New York, New York 10016
(t) (646) 970-7541
(c) (402) 208-5062
(@) jdelich@rcfllp.com
                                                              1
Case 9:18-cv-80176-BB Document 510-16 Entered on FLSD Docket 05/18/2020 Page 2 of 4


   On Apr 28, 2020, at 3:26 PM, Zaharah Markoe <zmarkoe@riveromestre.com> wrote:


   Vel,

   In response to your question below, the documents are accounting documents/records from a cloud-
   based accounting system called MYOB (an Australian company) that was utilized until approximately
   2013 by various Australian entities with which Craig was associated.

   Best,

   Zaharah


   Zaharah Markoe

   RIVERO MESTRE LLP
   2525 Ponce de Leon Blvd. Suite 1000
   Miami, Florida 33134
   (P) 305-445-2500 | (F) 305-445-2505
   zmarkoe@riveromestre.com | www.riveromestre.com

   This message may contain confidential and privileged information. If it has
   been sent to you in error, please reply to advise the sender of the error and
   then immediately delete this message.



   From: Velvel Freedman <vel@rcfllp.com>
   Sent: Tuesday, April 28, 2020 10:23 AM
   To: Zalman Kass <zkass@riveromestre.com>; Zaharah Markoe <zmarkoe@riveromestre.com>; Amanda
   McGovern <amcgovern@riveromestre.com>
   Cc: Andrew S. Brenner <abrenner@bsfllp.com>; Kyle Roche <kyle@rcfllp.com>; Joseph Delich
   <jdelich@rcfllp.com>
   Subject: Re: Prod. Delivery Notice

   Zalman,

   I’m following up on the below. Please respond ASAP.

   -Vel

   Velvel (Devin) Freedman
   Partner

   Roche Cyrulnik Freedman LLP
   Southeast Financial Center
   200 S Biscayne Blvd
   Suite 5500
   Miami, FL 33131
   (t) (305) 753-3675
   (@) vel@rcfllp.com
                                                        2
Case 9:18-cv-80176-BB Document 510-16 Entered on FLSD Docket 05/18/2020 Page 3 of 4
Case 9:18-cv-80176-BB Document 510-16 Entered on FLSD Docket 05/18/2020 Page 4 of 4
